

116 HRES 617 IH: Congratulating the Project Management Institute on the 50th anniversary of its founding.
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 617IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Ms. Scanlon (for herself and Mr. Michael F. Doyle of Pennsylvania) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONCongratulating the Project Management Institute on the 50th anniversary of its founding.
	
 Whereas the Project Management Institute (PMI) is a not-for-profit professional membership organization;
 Whereas, in 1969, James Snyder, Eric Jenett, Gordon Davis, E.A. Ned Engman, and Susan C. Gallagher founded the Project Management Institute to provide a means for project managers to associate, share information, and discuss common problems;
 Whereas PMI’s founding occurred during a dinner in early 1969 at the Three Threes Restaurant, a small gathering place just a few blocks from City Hall in Philadelphia, Pennsylvania;
 Whereas PMI has operated from and has maintained its headquarters in Newtown Square, Pennsylvania; Whereas PMI is founded upon core values including the following:
 (1)ImpactProject management is a critical competence that has a positive influence on organization results and society.
 (2)ProfessionalismAccountability and ethical behavior through honesty, responsibility, respect, and fairness are the values that drive the project management profession.
 (3)VolunteerismVolunteers and effective volunteer partnerships with staff are the best way to advance the project management profession.
 (4)CommunityBringing members of the global project management community together is the best way to advance the project management profession and facilitate their growth.
 (5)EngagementEncouraging diverse viewpoints and enabling individuals to contribute to the project management profession.
 Whereas PMI’s 8 professional certifications are held by more than 437,000 Americans; Whereas PMI is an International Standards Organization and American National Standards Institute accredited standards development organization;
 Whereas PMI’s A Guide to the Project Management Body of Knowledge is a fundamental resource for effective project management in any industry; Whereas PMI is an individual and locally driven organization with chapters in more than 80 countries around the world, including 141 chapters across the United States;
 Whereas PMI focuses on individual members and their career development through professional certifications, educational programs, thought leadership, volunteer programs, advocacy, and networking opportunities;
 Whereas more than 10,000 individuals volunteer their time to PMI and advancing the profession every year;
 Whereas PMI advances the science and practice of project management by supporting the work of academics through its extensive research and education programs, including curriculum development for educators, research grants, research events, and scholarship programs; and
 Whereas project managers maintain a code of ethics that set high standards for behavior and standards of conduct including responsibility, respect, fairness, and honesty: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the Project Management Institute (PMI) for its distinguished history and contributions to the project management profession, State of Pennsylvania, and country;
 (2)commends PMI for reaching nearly 3 million professionals working in nearly every country in the world through global advocacy, collaboration, education, and research; and
 (3)joins with PMI’s members, founders, board of directors, volunteers, and staff to celebrate the 50th anniversary of PMI.
			